Citation Nr: 1030843	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to May 15, 1990 for the 
grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 
1962 and from January 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

In March 2009, the Veteran submitted additional evidence 
consisting of private treatment records.  During an April 2009 
hearing before the Board, the Veteran's representative stated 
that the Veteran waived his right to have the RO readjudicate his 
claim with the additional evidence.  See 38 C.F.R. § 20.1304(c) 
(2009).


FINDINGS OF FACT

1.  On May 15, 1990, the Veteran filed his original claim seeking 
service connection for bilateral hearing loss.

2.  In January 1993, the Board issued a decision which granted 
service connection for bilateral hearing loss.  In a March 1993 
rating decision, the RO assigned a 30 percent evaluation for 
bilateral hearing loss, effective May 15, 1990.

3.  The evidence of record does not show a claim, formal or 
informal, seeking service connection for bilateral hearing loss 
prior to May 15, 1990.


CONCLUSION OF LAW

The criteria for an effective date prior to May 15, 1990 for the 
grant of service connection for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for an earlier effective date arises from his 
disagreement with the initial effective date assigned following 
the grant of service connection for bilateral hearing loss.  Once 
service connection is granted the claim is substantiated, further 
notice as to the effective date element is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Veteran bears the burden of demonstrating any 
prejudice from defective notice with respect to downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case, as the Veteran has not 
alleged, and the evidence does not show, that the Veteran has 
been prejudiced due to inadequate notice in this matter; 
accordingly, no further notice is needed under the VCAA.

Even if VA had an obligation to provide additional notice and 
failed to do so, such a procedural defect does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the January 2009 
statement of the case.  Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  Moreover, the Board finds that any deficiency in notice 
did not compromise the essential fairness of the appeals process.  
Id.

During his April 2009 hearing before the Board, the Veteran was 
asked whether he informed VA that he wished to file a claim for 
entitlement to service connection for bilateral hearing loss 
prior to May 1990, and the Veteran replied that he did not do so.  
See 38 C.F.R. § 3.103(c)(2) (2009).  The Veteran was also asked 
about outstanding medical records which were not associated with 
the claims file, and the Veteran replied that he attempted to 
obtain private medical treatment records from 1966 and 1967, but 
that the medical facility informed him that their records only 
went back 10 years.  Thus, the Veteran indicated that he did not 
have any additional information that he may have previously 
overlooked to submit at the time of his Board hearing.  The Board 
finds that the notice requirements that VA is to provide have 
been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA medical 
treatment records, and identified private treatment records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is 
required to provide the Veteran with a medical examination when 
such an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although no 
examination was provided to the Veteran in this case, none is 
required.  As this is a claim for an earlier effective date and 
consideration is based on the evidence of record at the time of 
the grant of service connection, there was no duty to obtain a VA 
examination in connection with this claim.  Finally, there is no 
indication in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran claims entitlement to an effective date prior to May 
15, 1990 for a grant of service connection for bilateral hearing 
loss.  Specifically, during his April 2009 hearing before the 
Board, he asserted that in 1966, he told a doctor at a VA 
facility that his hearing was bothering him.  He contends that 
service connection should be awarded effective in 1966 when he 
first reported complaints of bilateral hearing loss.

On May 15, 1990, the Veteran filed a claim noting that his 
"hearing condition which is also service connected is getting 
worse."  In November 1990, the RO denied service connection for 
bilateral hearing loss, and the Veteran appealed this decision to 
the Board.  In January 1993, the Board granted entitlement to 
service connection for bilateral hearing loss.  By way of a March 
1993 rating decision, the RO assigned a 30 percent evaluation for 
bilateral hearing loss, effective May 15, 1990, based on the date 
of the Veteran's claim.  In December 1993, the Veteran filed a 
notice of disagreement with regard to the effective date.  In a 
January 2009 statement of the case, the RO found that the first 
formal or informal claim for bilateral hearing loss was received 
by VA on May 15, 1990, and that there was no evidence which 
showed an intent to apply for benefits prior to May 15, 1990.  
Accordingly, the RO confirmed the previously assigned effective 
date of May 15, 1990.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant 
of compensation will be the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, the 
effective date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  38 C.F.R. § 
3.400(a).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

A review of the Veteran's claims file reveals that, on May 15, 
1990, he filed a claim for entitlement to service connection for 
bilateral hearing loss.  Although the Veteran indicated in his 
May 1990 claim that his service-connected bilateral hearing loss 
was worsening, service connection was not in effect for bilateral 
hearing loss at that time.  Thus, the RO accepted the Veteran's 
May 1990 claim as a claim for entitlement to service connection 
for bilateral hearing loss.

The first medical evidence of record which indicates a finding or 
diagnosis of bilateral hearing loss was in January 1990, when the 
Veteran underwent a private hearing aid evaluation after which he 
was provided with hearing aids.  The Board acknowledges the 
Veteran's testimony during his April 2009 hearing before the 
Board that he purchased hearing aids from a private hospital in 
1966 or 1967, but that the records from that time period are no 
longer available.  For the purpose of determining the appropriate 
effective date for the Veteran's bilateral hearing loss, the 
Board accepts the Veteran's testimony that he purchased hearing 
aids in 1966 or 1967 to be competent and credible evidence.  

Nevertheless, the evidence of record does not show a claim, 
formal or informal, seeking service connection for bilateral 
hearing loss prior to May 15, 1990.  As noted above, when a 
veteran's claim for entitlement to service connection is not 
received within one year after service discharge, the effective 
date of an award is either the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  If a claim is received within one year after separation 
from service, the effective date is the day following separation 
from service or the day entitlement arose.  Id.  There is no 
evidence in the claims file that the Veteran filed a formal claim 
for entitlement to service connection for bilateral hearing loss 
prior to May 15, 1990.  In addition, the evidence does not 
reflect that an informal claim was filed prior to May 15, 1990.  
While the evidence of record indicates that the Veteran received 
treatment for bilateral hearing loss prior to May 15, 1990, no 
intent to apply for benefits is shown.  The Veteran's claims file 
does not include letters or documents dated prior to May 15, 1990 
which express an intent to apply for service connection for 
bilateral hearing loss.  

The Board acknowledges the Veteran's contention that he is 
entitled to an effective date in 1966 because he reported 
complaints of bilateral hearing loss to a VA examiner who 
evaluated him for an ulcer in 1966, and that the VA examiner told 
him that hearing loss was not in his records.  However, the only 
VA treatment record in the claims file from 1966 is a November 
1966 VA examination for duodenal ulcer.  The November 1966 VA 
examination report is silent as to any complaints or findings of 
bilateral hearing loss.  Even if the Board were to accept the 
Veteran's testimony that he reported complaints of bilateral 
hearing loss to the November 1966 VA examiner, the Veteran also 
testified that he did not know that he could file a claim for VA 
benefits at that time, and that filing a claim was not his 
intention when seeking treatment.  Thus, the Veteran specifically 
denied any intention to file a claim for entitlement to service 
connection for bilateral hearing loss at the time of the November 
1966 VA examination.  

In the absence of some intent to apply for benefits, the only 
circumstance in which medical records may be accepted as an 
informal claim is when "a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected disability 
is not compensable in degree . . . ."  38 C.F.R. § 3.157(b) 
(2009); see Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) 
("[t]he mere existence of medical records generally cannot be 
construed as an informal claim; rather, there must be some intent 
by the claimant to apply for a benefit").  As service connection 
for bilateral hearing loss was not in effect or previously denied 
at the time of the November 1966 VA examination, the examination 
report could not be accepted as an informal claim for entitlement 
to service connection for bilateral hearing loss even if the 
examination report did note the Veteran's complaints of bilateral 
hearing loss.  38 C.F.R. § 3.157(b); see also MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical 
records do not satisfy the regulatory requirements of an informal 
claim if the condition disclosed in the medical records had not 
previously been determined to be service-connected). 

Accordingly, there is no formal claim for bilateral hearing loss 
prior to May 15, 1990 and there is no indication in the record 
that the Veteran intended to file a claim for service connection 
for bilateral hearing loss prior to May 15, 1990.  The provisions 
of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an 
award of service connection "shall" be the later of the 
receipt of the claim or the date entitlement arose.  Thus, there 
is no legal basis on which to assign an effective date prior to 
May 15, 1990 for the grant of service connection for bilateral 
hearing loss.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim 
for entitlement to effective date prior to May 15, 1990 for the 
grant of service connection for bilateral hearing loss must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to May 19, 1990 for the award of service 
connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


